Citation Nr: 0021656	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcerative squamous 
mucosa with atypia.

2.  Entitlement to VA compensation for ulcerative squamous 
mucosa with atypia, pursuant to 38 U.S.C.A. § 1151 (West 
Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997, wherein the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for ulcerative squamous mucosa with atypia, and from a May 
1998 rating decision, in the form of a supplemental statement 
of the case, wherein it was held that VA compensation for 
ulcerative squamous mucosa with atypia was not appropriate 
under 38 U.S.C.A. § 1151.

A January 2000 personal hearing before a Member of the Board, 
to be conducted through video teleconferencing, was canceled 
by the veteran.  In March 2000, the Board, on motion of the 
veteran, found that good cause for that cancellation had been 
demonstrated, and a new date for the hearing was assigned.  
That hearing was thereafter held, in June 2000, by means of 
video teleconferencing, before the undersigned Member of the 
Board, sitting in Washington, D.C.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that ulcerative squamous mucosa with 
atypia was either manifested during service, or is the result 
of a disease or injury incurred therein.

2.  No medical evidence has been presented or secured to 
render plausible a claim that ulcerative squamous mucosa with 
atypia is proximately due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA in the furnishing of medical care, treatment or 
examination, or was an event not reasonably foreseeable in 
the furnishing of such medical care, treatment or 
examination, in December 1948.


CONCLUSIONS OF LAW

1.  The claim for service connection for ulcerative squamous 
mucosa with atypia is not well grounded, and there is no 
statutory duty to assist the veteran in the further 
development of facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for VA compensation for ulcerative squamous 
mucosa with atypia, pursuant to 38 U.S.C.A. § 1151 (West 
Supp. 2000), is not well grounded, and there is no statutory 
duty to assist the veteran in the further development of 
facts pertinent to this claim.  38 U.S.C.A. §§ 1151 (West 
Supp. 2000), 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The report of the veteran's service entrance examination, 
dated in May 1943, shows that, with regard to ear, nose, and 
throat abnormalities, a healed left tympanum perforation was 
noted; the report, however, does not indicate that any 
disability specific to the nose was observed.  A December 
1945 medical record shows that an abscess, characterized as a 
furuncle, on the left side of the septum was drained through 
the application of hot compresses.  The report of the service 
separation examination, conducted in February 1946, notes the 
presence of chronic otitis media, right, with perforation, 
with regard to ear, nose, and throat abnormalities, but does 
not indicate the presence of any nasal problems, or history 
thereof.  

A VA memorandum, summarizing treatment accorded the veteran 
in January 1947 and February 1947, refers to complaints made 
by the veteran in January 1947 of post-nasal drip.  The 
memorandum indicates that, on examination, the "only 
findings" were intense tobacco rhinitis and pharyngitis.  VA 
medical records also show that complaints of nasal discharge 
were raised in September 1947, and that no such discharge was 
discerned on examination.

VA medical records dated in December 1948 show that the 
veteran was accorded treatment for complaints pertaining to 
ear problems, and that, on December 15, 1948, and December 
29, 1948, radium treatment was utilized.

The report of a February 1949 VA examination indicates 
diagnoses to include mild lymph nasopharyngeal hyperplasia.  
The report of an October 1949 examination, conducted pursuant 
to an application for VA hospital treatment or domiciliary 
care, notes a history of nasal discharge, and findings of 
tenderness and slightly congested membranes.  The report 
indicates a diagnosis of chronic maxillary sinusitis, 
possible acute exacerbation.

The report of a December 1983 VA examination of a disability 
not here in issue shows that the veteran indicated that his 
"nose [and] breathing is difficult at times."  The report of 
a February 1992 VA examination shows that the veteran's nasal 
septum was deviated to the right, and was mildly obstructive.  
The pharynx was normal.  

The report of a VA nasal examination conducted in November 
1996 shows that there was a scab with crusted mucus on the 
left septum, and that the septum itself was deviated to the 
right.  The turbinates on the left side were scarred and 
lateralized.  The report indicates diagnoses to include 
deviated nasal septum with left-sided septal lesion, and 
notes that follow-up treatment was to be undertaken.  A 
November 1996 VA pathology report indicates diagnoses of 
ulcerated squamous mucosa with atypia, probably regeneration 
atypia or irradiation atypia; and squamous metaplasia of 
glands and marked acute inflammation.

In December 1996, the veteran submitted a photographed copy 
of a "DAV [Disabled American Veterans] Service Bulletin," 
dated in November 1996, discussing, in part, the use by the 
Department of Defense of nasopharyngeal radium therapy for 
treatment of some Navy submariners and Army Air Corps 
aviators in the 1940s and 1950s who manifested middle ear 
inflammation due to pressure changes and upper respiratory 
infections.  Also of record is a photographed page, from what 
appears to be a publication issued by the DAV in January-
February 1998, pertaining to the use of nasal radium 
treatment by military physicians in the 1940s and 1950s for 
inner ear problems, and the possible health implications 
thereof.

A September 1997 VA treatment record references May 1997 
turbinectomies and septoplasty.  An assessment of anatomic 
nasal obstruction secondary to persistent septal deviation is 
indicated.

At an October 1997 personal hearing, held before a hearing 
officer at the St. Petersburg RO, the veteran discussed 
receiving radium therapy in the late 1940s.  He also stated 
that he had recently been accorded treatment for a 
precancerous nasal lesion, and that he had been advised by a 
VA physician that it could have been caused by radium therapy 
of the nose.  In a statement received by VA in November 1997, 
he averred that he was treated during service for a problem 
that was inside, rather than outside, his nose.

At a personal hearing, conducted in June 2000 before the 
undersigned Board Member by means of video teleconferencing, 
the veteran alleged that he currently has nasal problems that 
are attributable to his 1948 "radiation treatments."  He also 
alleged that he had been accorded radium therapy by VA on 
more than two occasions.  In addition, he stated that he had 
been treated during service for a nose condition, and that 
"[t]hey said I had a boil on the outside but it was inside my 
nose [that] I had something."  He indicated that the only 
"radiation treatments" he was accorded were those furnished 
by VA in the 1940s.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

In addition, compensation shall be awarded, in the same 
manner as if it was service connected, for disability that 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran by VA, and the proximate 
cause of that disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing that hospital care, 
medical or surgical treatment, or examination; or when the 
proximate cause of that disability was an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West Supp. 
2000).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection (or for compensation under § 1151) for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage, 10 Vet. App. at 
495-98.  

A similar analysis is appropriate for claims in which 
compensation is sought under 38 U.S.C.A. § 1151 (West Supp. 
2000).  A well-grounded claim for such compensation 
essentially requires (1) medical evidence of a current 
disability; (2) medical evidence of VA hospital care, 
treatment, or examination; and (3) medical evidence of a 
nexus between the VA hospital care, treatment, or examination 
and the present disease or injury.

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

A. Service Connection 

In the instant case, the medical evidence of record indicates 
that the veteran has recently been accorded medical treatment 
for a nasal problem that has been characterized as ulcerative 
squamous mucosa with atypia.  The Board therefore finds that 
there is sufficient medical evidence of a current disability, 
and that the first element of a well-grounded claim has been 
satisfied.

The veteran's service medical records indicate that he was 
accorded treatment in December 1945 for an abscess, 
identified as a furuncle on the left side of the septum, that 
was drained through the application of hot compresses.  The 
Board finds that this provides a sufficient basis for finding 
that a nasal disorder was manifested during service.  The 
Board accordingly concludes that the second element of a 
well-grounded claim, that there be medical evidence of a 
disease or injury during service, has been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  In particular, 
the post-service medical evidence does not demonstrate that 
the nasal problem for which he was accorded treatment in 
December 1945 is in any manner etiologically related to his 
current nasal problem, which is first shown to have been 
manifested more than 50 years later, in 1996.  Even if the 
Board were to assume, solely for the purpose of this 
discussion, that his nasal problems in 1947 and 1949, his 
complaints in 1983 of breathing and nasal problems, and the 
deviated septum observed on examination in 1992, were 
symptomatic of the ulcerative squamous mucosa diagnosed in 
1996, it remains uncontroverted that the medical record is 
devoid of evidence demonstrating that a nexus exists between 
the inservice nasal problem, identified as a furuncle, and 
the current nasal disorder for which service connection is 
sought.

In brief, because no medical evidence has been presented or 
secured to render plausible a claim that the ulcerative 
squamous mucosa initially diagnosed many years after service 
had its onset in service, or is the result of, or is 
otherwise related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  With regard to the case 
at hand, nothing in the record suggests the existence of 
evidence that might well ground the veteran's claim for 
service connection for ulcerative squamous mucosa.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to that claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).

B. VA Compensation under 38 U.S.C.A. § 1151

With regard to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for ulcerative squamous mucosa, the Board 
again notes that the medical evidence of record indicates 
that he has recently been accorded medical treatment for a 
disorder that has been characterized thusly.  The Board 
therefore finds that there is sufficient medical evidence of 
a current disability, and that the first element of a well-
grounded claim has been satisfied.

The Board also finds that the second element of a well-
grounded claim under § 1151 - that is, VA hospitalization, 
medical treatment, or examination - is satisfied.  The 
medical record shows that the veteran, on December 15, 1948, 
and December 29, 1948, underwent radium treatment for ear 
problems, a procedure that apparently involves the placement 
of tubes inside the nasal passages.

The evidence, however, does not demonstrate that there is a 
nexus, or any etiological or pathological relationship, 
between the treatment accorded the veteran in December 1948 
and the ulcerative squamous mucosa with atypia manifested 
many years thereafter.  Although a November 1996 VA pathology 
report indicates that his ulcerated squamous mucosa with 
atypia could be characterized as probably regeneration atypia 
or irradiation atypia, this finding does not in any way serve 
as a basis for concluding that, even if the veteran's current 
nasal disorder was the product of radiation exposure, such 
exposure occurred during VA treatment in December 1948.  

In other words, the evidence shows that the veteran underwent 
radium therapy in December 1948, and that he currently has a 
nasal disorder that may be due to irradiation.  The evidence 
does not show that these two facts are associated; that is, 
it does not show that his current nasal disorder is the 
product, or is in any manner associated with, the treatment 
he was accorded in December 1948 by VA.  While the veteran 
has alleged that there is, in fact, a nexus between his VA 
treatment in December 1948 and his current nasal disorder, it 
must be pointed out that, while he is competent to describe 
his symptoms, he has not demonstrated that he has the 
requisite medical training and expertise to render competent 
any assertion by him that his current nasal problem was 
caused by, or was otherwise related to, that treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Moray 
v. Brown, 5 Vet. App. 211 (1993).  It must also be pointed 
out that, while he has averred that he was advised by 
treating physicians that there was such a relationship, no 
such evidence to that effect is associated with his claims 
file, nor has he indicated that any such evidence is 
available.  Moreover, he has not furnished any evidence to 
support conjecture that his current nasal problem was not a 
reasonably foreseeable consequence of his VA treatment in 
December 1948.

Finally, the Board notes that the veteran's representative 
has requested consideration of the veteran's claim for § 1151 
compensation under the provisions of 38 C.F.R. § 3.311 
(1999), which concerns claims based on exposure to ionizing 
radiation.  These provisions, however, are not for 
application in this circumstance, inasmuch as they pertain to 
inservice exposure; see, for example, 38 C.F.R. § 3.311(a)(1) 
and (2)(iii) (1999).  The veteran's claim for § 1151 
compensation is, of course, based on purported postservice 
exposure.  (It must also be noted that the provisions of 
38 C.F.R. § 3.311 are not for application with regard to the 
veteran's claim for service connection for ulcerative 
squamous mucosa, in view of the fact that he specifically 
indicated at his June 2000 personal hearing that the only 
radiation treatments he underwent were those accorded him by 
VA in the 1940s; it can therefore be inferred from that 
statement that he denied being exposed to ionizing radiation 
during service.)

In brief, because no medical evidence has been presented or 
secured to render plausible a claim that the veteran's 
ulcerative squamous mucosa is the result of, or is otherwise 
related to, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA in the 
furnishing of medical care, treatment or examination, or was 
an event not reasonably foreseeable in the furnishing of such 
medical care, treatment or examination, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  With regard to the case 
at hand, nothing in the record suggests the existence of 
evidence that might well ground the veteran's claim for 
compensation for ulcerative squamous mucosa under 38 U.S.C.A. 
§ 1151 (West Supp. 2000).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
that claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for ulcerative squamous mucosa with 
atypia, due to nasopharyngeal radiation is denied.

Having found the claim not well grounded, entitlement to VA 
compensation for ulcerative squamous mucosa with atypia, 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2000), is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

